I am not in disagreement with the holding of the majority on the law of this case, as the same is expressed in the syllabus points attached to the opinion; but I do not think it was proper to permit the jury to consider the item of $12,600.00 estimated as the cost of filling the lot here involved, there not being sufficient evidence in the case that such a fill was necessary to the present use and enjoyment of the property as it had been used prior to the proposed taking thereof. It may be the fill will never be made, and, if made, might add, in a substantial way, to the value of the property. On this point alone, I would reverse the judgment, set aside the verdict, and remand the case for a new trial.